DETAILED ACTION
Claims 1 and 3-8 are presented for examination.
Claim 2 is canceled.
Declaration under 37 C.F.R. 1.130(a) submitted and is deemed effective.
This office action is in response to the amendment submitted on 19-NOV-2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Double Patenting
Applicant’s arguments with respect to Double Patenting have been fully considered and are persuasive per filing of terminal disclaimer. The rejection of Double Patenting has been withdrawn. 

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are persuasive per amendment canceling Claim 2 and incorporating the limitations into Claim 1 as suggested in the Non-Final Rejection. The rejection of 35 USC § 101 has been withdrawn. 

DECLARATION – 37 CFR 1.130
The declaration under 37 CFR 1.130(a) filed on 01/13/2021 is sufficient to overcome the reference of “ADAPT-Ipv Software for Identification of Nonlinear Parameter-Varying Systems” dated July 2012. The reference falls under the exception of AIA  35 U.S.C. 102(b)(1)(A) because the disclosure is 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION (June 2013) and the disclosure was made by the inventor and the “other” named on the reference obtained the subject matter disclosed directly or indirectly from the inventor as indicated by the declaration. Further evidenced by the current assignee of the instant application is the attributed assignee of the reference. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 12/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Palanthandalam-Madapusi et al., “Subspace-Based Identification for Linear and Nonlinear Systems” teaches the use of the linear parameter-varying model (Pg. 2329 right col ¶2-3 Section 4.4 Linear Parameter-Varying Systems) 
Reynders, “System Identification Methods for (Operational) Modal Analysis: Review and Comparison” teaches incorporating canonical variate analysis (Pg. 84 left col ¶2).
Olsson, “Disturbance Observer-Based Automotive Engine Vibration Isolation Dealing With Non-linear Dynamics and Transient Excitation” teaches a method for LPV models integrated using Matlab/Simulink (Pg. 7 ¶1).
Larimore “OPTIMAL REDUCED RANK MODELING, PREDICTION, MONITORING, AND CONTROL USING CANONICAL VARIATE ANALYSIS” (1997) teaches a method using the CVA (Abstract), however, the specific equation is not disclosed for performing the method.
Larimore “Automated Multivariable System Identification and Industrial Applications” (1999) teaches a method using the CVA (abstract). The basis for maximizing the likelihood function using CVA is disclosed on pg. 1156 eqn. 25 ¶1. However, the specific equation, as claimed, is not disclosed.

    PNG
    media_image1.png
    94
    612
    media_image1.png
    Greyscale

Larimore “LARGE SAMPLE EFFICIENCY FOR ADAPTX SUBSPACE SYSTEM IDENTIFICATION WITH UNKNOWN FEEDBACK” (2004) teaches a method using the 
    PNG
    media_image2.png
    96
    569
    media_image2.png
    Greyscale
. The instant application differentiates over the prior art by the specific elements of 
    PNG
    media_image3.png
    30
    111
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    29
    112
    media_image4.png
    Greyscale
 and the specific equation as claimed, is not disclosed.
Larimore U.S. Patent Application Publication 2011/0054863 A1 discloses the CVA [0053]. In [0039] eqn. 29 teaches a similar CVA, however, the specific equation, as claimed, is not disclosed.

    PNG
    media_image5.png
    65
    504
    media_image5.png
    Greyscale

Juricek “Fault Detection Using Canonical Variate Analysis” (2004) teaches a method using a CVA (abstract), however, the specific equation, as claimed, is not disclosed.

Regarding the rejection from the Korean Intellectual Property Office dated June 19, 2020, Examiner notes the claims are of different scope. As indicated above, a declaration has been filed to overcome Larimore et al., “ADAPT-lpv Software for Identification of Nonlinear Parameter-Varying Systems” [July 2012].
Regarding the rejection from the Japanese Patent Office dated November 24, 2020, Examiner notes the claims are of different scope. As indicated above, a declaration has been filed to overcome Larimore et al., “ADAPT-lpv Software for Identification of Nonlinear Parameter-Varying Systems” [July 2012].

this reference or any reference of record or combination of references, do not disclose or suggest, the whole equation as set forth in Claim 1, specifically

wherein a canonical variate analysis CVA is performed according to the equation:

    PNG
    media_image6.png
    63
    369
    media_image6.png
    Greyscale

wherein yt is a linear prediction of a present output, αi and βi are parameter- varying coefficients, ρt−i is a parameter varying scheduling function, yt−i and ut−i are dimensions of identity matrices, t is time, vt, is a white noise process of a covariance matrix, ℓ is an order of the autoregressive input-output linear parameter-varying process.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 3-8 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2127                                                                                                                                                                                             
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127